EXHIBIT 10.1

 

SECOND AMENDMENT TO THE

THE FEDERAL HOME LOAN BANK OF BOSTON

THRIFT BENEFIT EQUALIZATION PLAN

(Effective July 1, 2010)

 

WHEREAS, the Federal Home Loan Bank of Boston (the “Bank”) has adopted and
currently maintains the Federal Home Loan Bank of Boston Thrift Benefit
Equalization Plan (the “Thrift BEP”), effective January 1, 2009; and

 

WHEREAS, Section 8.11 of the Thrift BEP reserves to the Board of Directors of
the Bank the right to amend the Thrift BEP from time to time, in whole or in
part; and

 

WHEREAS, the Bank desires to amend the Thrift BEP to provide the Personnel
Committee with the flexibility to offer a participant the maximum match under
the Thrift BEP, regardless of the participant’s actual years of service but not
to exceed the maximum match rate available under the Qualified Plan.

 

NOW, THEREFORE, IT IS RESOLVED, subject to regulatory review, if required, that
the Thrift BEP is amended effective July 1, 2010 to add the following as Section
4.1.5 (the following, the “Amendment”):

 

Notwithstanding the foregoing, a Participant’s rate of Matching Contribution may
be modified from time to time in an offer letter or employment agreement
approved by the Committee and accepted by the Participant, or other writing
specifically approved by the Committee and making specific reference to the
Plan; provided, however, that the maximum rate of Matching Contribution under
the Plan shall not exceed the maximum rate of Matching Contribution available to
any participant under the terms of the Qualified Plan.

 

IT IS FURTHER RESOLVED, that should any regulatory review be required and
result, within four weeks of the board’s submission to the regulator, if
required, in the disapproval or required modification(s) to the Amendment, then
the foregoing resolution shall be void ab initio.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereby certifies that the foregoing
amendment was duly adopted at a meeting of the Board of Directors of the Bank on
June 18, 2010.

 

 

Executed this 24th day of June, 2010.

 

 

 

 

 

 

 

 

 

 

 

FEDERAL HOME LOAN BANK OF BOSTON

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janelle K. Authur

 

 

 

Senior Vice President and Executive

 

 

 

Director of Human Resources

 

 

 

Acting Corporate Secretary

 

--------------------------------------------------------------------------------